Case 2:20-cv-00004-JRG Document 99 Filed 06/19/20 Page 1 of 3 PageID #: 1170



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 JOE ANDREW SALAZAR,

      Plaintiff,

      v.                                                 Civil Action No. 2:20-cv-4

 AT&T MOBILITY LLC,                                      DEMAND FOR JURY TRIAL
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

      Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


                     UNOPPOSED MOTION FOR LEAVE TO AMEND
                     FIRST AMENDED DOCKET CONTROL ORDER

       COMES NOW Plaintiff, Joe Andrew Salazar (“Salazar”) and respectfully moves the Court

to amend its First Amended Docket Control Order (Dkt. 83). Good cause supports this request due

to the unavoidable delays caused by travel limitations and quarantining necessitated by the

COVID-19 Pandemic which, among other things, have to date prevented Plaintiff from reviewing

source code that is critical to its expert’s infringement opinions and is possessed by a third party,

PEEL Technologies (“PEEL”).

       Plaintiff subpoenaed the PEEL code and other documentation on March 5, 2020. Engel

Dec. ¶2. After objecting to the subpoena and negotiation with Plaintiff, PEEL ultimately agreed

to produce certain subpoenaed documents and make its code available for review under the terms



                                                 1
Case 2:20-cv-00004-JRG Document 99 Filed 06/19/20 Page 2 of 3 PageID #: 1171



of the Court’s Protective Order. Engel Dec. ¶3. While PEEL has produced documents, COVID-

19 restrictions in the counties of Santa Clara and Los Angeles, where PEEL and its counsel are

located, have prevented code review to date. Engel Dec. ¶5. Plaintiff approached PEEL with

alternative remote review protocols; PEEL’s counsel rejected those. Engel Dec. ¶6. At present

Plaintiff has a written agreement with PEEL’s counsel that the review will occur within two weeks

of the date COVID-19 restrictions are relaxed such that Plaintiff’s expert and one other person

may lawfully be present together in location of the code. Engel Dec. ¶4. While there are indications

the COVID-19 restrictions, at least in the County of Los Angeles, will ease in early July, there is

much uncertainty as to whether or when that will actually occur.

       The PEEL code will weigh heavily in this infringement dispute and it’s critical that

Plaintiff’s expert access the PEEL code sufficiently in advance of the expert disclosure deadline

to allow for fulsome review and analysis. Out of an abundance of caution, Plaintiff respectfully

requests that the August 31, 2020 expert disclosure deadline be extended to September 22, 2020

and that certain related deadlines be adjusted and clarified 1 as set forth in the proposed Second

Amended Docket Control Order attached hereto.

       Defendants and Intervenors are not opposed to this relief.




1
        For example, the First Amended Docket Control (Dkt. 83) currently sets October 13, 2020
as the deadline for Daubert motions and responses to those motions.


                                                 2
Case 2:20-cv-00004-JRG Document 99 Filed 06/19/20 Page 3 of 3 PageID #: 1172



Respectfully submitted,

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    PATTON, TIDWELL &
                                                    CULBERTSON, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233

                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 19th day of June, 2020.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson


                                               3
